Sneed, J.,
delivered tbe opinion of tbe Court.
This is an action of trover for tbe conversion of a horse. The verdict below was for the plaintiff, and tbe defendant appealed in error. It seems that tbe plaintiff Lynn bad possession of tbe horse in controversy, and tbe defendant Beatty bad brought bis action of replevin to recover him before a justice. Tbe parties met together and settled this controversy before trial, tbe plaintiff Lynn agreeing to surrender tbe horse to Beatty, and - the latter agreeing to pay tbe costs of that proceeding, which be did. Afterwards, Lynn brought this action of trover against Beatty for tbe alleged conversion of tbe same animal, and Beatty relies *476on the former compromise and settlement as a defence to the action. On the part 'of Lynn it is contended, and sought to be shown, that he agreed to the said compromise because he was afraid of the consequences of further contending for the horse, from the violence of certain Union men in the vicinity who were connected with Beatty, and who would, perhaps, espouse his quarrel.
It is shown, , however, that the defendant Beatty is a “clever and peaceable” man, to adopt the words of the witnesses, that no threats of any sort were, made against Lynn by any one prior to the compromise, and no special evidences of duress then existing. On the contrary, the plaintiff admits that he surrendered the horse willingly, but alleges that he did so because he believed that at the time he had no chance. It is shown that much terror existed in the country at that time, on account of the lawless conduct of certain men, some of whom were related to defendant Beatty. Under this state of facts, in the absence of any proof of duress prior to the compromise, the Court overruled the objections of defendant, and permitted proof to be adduced, that after the compromise threats had been made against the plaintiff Lynn touching the litigation. This was error.
Beverse the judgment.